DETAILED ACTION

This office action is in response to the application filed on 12/11/2020.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 12/11/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2021, 10/11/2021, 12/22/2021, 05/17/2022, and 11/11/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 11-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by LEE (US Patent or PG Pub. No. 20170279344, hereinafter ‘344).
Claim 1, ‘344 teaches a system (e.g., see Fig. 4-9) comprising: 
a power converter configured to receive an input voltage (e.g., Vin) and generate an output voltage (e.g., Vout, see Fig. 5); and 
a controller (e.g., 120) configured to: 
control operation of the power converter based on a comparison (e.g., COMP) of a current (Isense) associated with the power converter to a threshold current (Iref); and 
control the threshold current as a function of the input voltage (e.g., Iref being function of Vin through 136, 144, and 138, see Fig. 5).
Claim 2, ‘344 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the threshold current is a peak current for the current associated with the power converter (e.g., see Abstract, [0050], Fig. 3, 4).
Claim 3, ‘344 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein controlling the threshold current as a function of the input voltage comprises controlling the peak current to a minimum peak current that will support a given maximum power load drawn from the power converter (e.g., the respective power load drawn corresponding the minimum peak current Iref as function of Vin, see Fig. 5).
Claim 4, ‘344 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the threshold current is a valley current (e.g.,  the respective alley current corresponding to signal Zero) for the current associated with the power converter (e.g., see Fig. 3-5).
Claim 5, ‘344 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the controller comprises a switch controller (e.g., the circuits controlling the switches of 100, see Fig. 5) for controlling switching of the power converter to define a charging state and a transfer state of the power converter (e.g., the respective ON and OFF time, see Fig. 3, 4), wherein the switch controller is configured to control the switching of the power converter based on the comparison (e.g., see Fig. 3-5.
Claim 7, ‘344 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein controlling the threshold current as a function of the input voltage comprises controlling the threshold based on a desired ripple current between a peak current (e.g., the peak corresponding to COMP as function of Iref) for the current associated with the power converter and a valley current (for the current associated with the power converter (e.g., the valley corresponding to Zero as function of Iref, see Fig. 2-5).
Claim 8, ‘344 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein controlling the threshold current as a function of the input voltage comprises controlling the threshold based on a power efficiency of the power converter (e.g., the corresponding high efficiency of the converter, see [0004]).
For method claims 11-15, 17-18, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE (US Patent or PG Pub. No. 20170279344, hereinafter ‘344), in view of Ortiz et al. (US Patent or PG Pub. No. 7019503, hereinafter ‘503).
Claims 6 and 16, ‘344 teaches the limitations of claims 1 and 11 as discussed above.  ‘344 does not explicitly disclose that wherein the controller is further configured to control operation of the power converter based on a comparison of the output voltage with a plurality of output voltage thresholds. 
‘503 discloses a power converter wherein a controller is further configured to control operation of the power converter based on a comparison of the output voltage with a plurality of output voltage thresholds (e.g., see Abstract, col. 9 line 59 - col. 10 line 26, Fig. 3, 5-6).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the converter to include the control circuit based on a comparison of the output voltage with a plurality of output voltage thresholds as disclosed in ‘503, because it reduces/attenuates input ripple current drawn from its electric power source (e.g., see Abstract, .
Allowable Subject Matter
Claims 9-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 9 and 19, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… control operation of the power converter based on a comparison of the output voltage with a plurality of output voltage thresholds; … set the plurality of output voltage thresholds based on the input voltage.
For claims 10 and 20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, … operate in a bypass mode in which a bypass switch couples an output of the power converter configured to generate the output voltage to an input of the power converter at which the input voltage is received; … set the at least one output voltage threshold to the first magnitude in response to the power controller entering the bypass mode.
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838